DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed 08/9/2021, with respect to 112(a) and 112(b) rejections to claim 3 have been fully considered and are persuasive.  The 112(a) and 112(b) rejections to claim 3 have been withdrawn. 

Allowable Subject Matter
Claims 1-2 and 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant filed a terminal disclaimer to overcome the double patenting rejection. The prior art of record does not teach or suggest “determine a coverage index indicating a number of calls served for a location area code (LAC) at the height and the location” in combination with the other limitations of claim 1. Therefore, claim 1 is allowed. Independent claims 9 and 16 are allowed for the same reason of allowing claim 1. Dependent claims 2, 5-8, 10-15, and 17-22 are allowed for depending from a corresponding independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SAID M ELNOUBI/Examiner, Art Unit 2644